This is a suit to recover damages for personal injuries received by the appellee, while traveling on one of the public roads of Harford County with wagon and horses.
The declaration contains a single count. It avers that the County Commissioners of Harford County negligently allowed one of the highways, to-wit, the public highway leading from Havre de Grace to Level in Harford County to become out of repair at a point at a gate of a certain Archer Botts, on the public highway, and negligently permitted the same to remain out of repair and in a dangerous condition for the travelling public for a long time, so that on the 10th day of March, 1905, the plaintiff while in the exercise of due care on his part, while travelling by riding the saddle horse of a four-horse team was injured by the saddle horse falling into a deep and dangerous hole on the highway at and near the gate of Archer Botts, which the defendant had negligently permitted to remain out of repair for a long time and thereby was thrown down, crushed and permanently injured and incurred loss of time and expense in and about the care of his wounds and injuries.
At the trial of the case, the plaintiff presented three and the defendant ten prayers. The Court below granted the prayers as offered, except the defendant's first prayer, which was modified and as modified was granted.
The action of the Court, in granting the plaintiff's prayers, and in granting the defendant's prayers as modified, under the facts of the case, constitute the first and only bill of exception. The verdict and judgment being in favor of the plaintiff, the defendant has appealed.
The legal propositions involved in this appeal are few and simple, and have been announced by repeated decisions of this Court.
By section 1, of Art. 25, of the Code, the County Commissioners of each county of the State are declared to be a corporation and shall have charge of and control over the property owned by the county and over county roads and bridges, and whenever in their opinion the public interests require or *Page 443 
will be thereby advanced may commit the whole matter of grading and constructing public roads and the repairs thereof, to the charge of competent and scientifically educated, civil engineers who shall direct and manage all such public roads under the immediate control of the County Commissioners.
And by section 2, of the same Article, it is provided, they shall also in their respective counties have control over all the public roads and make such rules and regulations for repairing, clearing, mending and perfecting the same, and providing for the payment of the cost of the same, as they may deem necessary.
The duty imposed upon the County Commissioners of each county in this State, under the sections of the public general law, above quoted, and the legal liability on the part of the county, for injuries resulting from a neglect of duty, to keep the roads in repair and in a safe condition, have been too well settled by the decisions of this Court to need any discussion here.
The law established in Duckett's case, 20 Md. 468, has been since followed in a number of cases in this Court, and has become the settled law of the State, applicable to this class of cases.Gibson v. Co. Commrs., 36 Md. 229; Co. Commrs. v. Baker,44 Md. 1.
In the case at bar, it is admitted that the public road where the accident happened, was a public highway near Havre de Grace, in Harford County, and was one of the county roads, under the control and in charge of the County Commissioners.
At the time of the accident, the plaintiff was riding the saddle horse of a four-horse team, hauling a load of canned goods to Havre de Grace, when the horse fell into a large hole in the public road, breaking the plaintiff's leg and permanently injuring him.
The defense relied upon by the appellants to exonerate them from liability, is, that during the month of February, 1905, a heavy snow storm prevailed throughout the county, and the dangerous condition of the road on the 10th of March, when the accident occurred, was caused by the melting of the snow *Page 444 
and the thawing of the ground and not to any negligence on their part.
As the case stands from the record, there was evidence tending to show that the road where the accident happened was in an unsafe and dangerous condition for a month prior to the falling of the snow. And that from the first of March, 1905, the date of the removal of the snow, to the 10th of March, 1905, the day of the accident, it was considered out of repair and unsafe for persons to travel. The evidence as set out in the record, was amply sufficient if believed by the jury, to establish negligence on the part of the appellants, in the care and maintenance of the road in question. The accident appears to have been the result of the bad condition of the public road and not in any way due to the fault or negligence of the appellee.
The plaintiff's prayers were properly granted. They fairly and correctly submitted the law of the case bearing upon the defendants' liability and the true rule for the guidance of the jury, in estimating the damages for the injury received.
The defendants' first prayer was properly rejected, as offered. It was granted, as amended, by the insertion of the proviso, that "unless the jury shall find that the defendant had sufficient time to have acquired notice of the said defect by the exercise of ordinary diligence so as to have repaired said defect before the accident complained of and in this connection the jury are entitled to take into consideration all the surrounding circumstances."
The theory of the defendants' case, we think, was fully submitted in their nine granted prayers, and in their first prayer as amended by the Court.
The question of negligence and contributory negligence, was one of fact for the jury to determine from all the evidence and there being no reversible error in the rulings of the Court upon the prayers, the judgment will be affirmed.
Judgment affirmed with costs. *Page 445